[Cite as Burt v. Stockport, 2015-Ohio-3461.]




                                        COURT OF APPEALS
                                      MORGAN COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



DWIGHT L. BURT                                 :     JUDGES:
                                               :     Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellant                    :     Hon. Sheila G. Farmer, J.
                                               :     Hon. Craig R. Baldwin, J.
-vs-                                           :
                                               :
VILLAGE OF STOCKPORT, ET AL.                   :     Case No. 15 AP 0001
                                               :
        Defendants-Appellees                   :     OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 10CV0072




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    August 25, 2015




APPEARANCES:

For Plaintiff-Appellant                              For Defendants-Appellees

WILLIAM L. BURTON                                    MICHAEL J. VALENTINE
119 Maple Street                                     MELVIN J. DAVIS
Marietta, OH 45750                                   65 East State Street
                                                     4th Floor
Morgan County, Case No. 15 AP 0001                                                       2


                                                    Columbus, OH 43215
Farmer, J.

      {¶1}   On April 13, 2010, appellant, Dwight Burt, filed a complaint against

appellees, Village of Stockport and various officials, claiming twenty-six instances of

conduct amounting to corrupt activity and violations of his constitutional rights regarding

water and sewer issues.

      {¶2}   On December 20, 2012, appellees filed a motion for summary judgment.

By journal entry filed December 11, 2014, the trial court granted the motion and

dismissed the complaint.

      {¶3}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                             I

      {¶4}   "THE TRIAL COURT COMMITTED REVERSIBLE ERROR BY FAILING

TO MAKE FINDINGS SUPPORTING ITS DECISION."

                                             I

      {¶5}   Appellant claims the trial court erred in not entering findings in granting

appellees' motion for summary judgment. We disagree.

      {¶6}   Pursuant to Civ.R. 52, "[f]indings of fact and conclusions of law required

by this rule and by Rule 41(B)(2) are unnecessary upon all other motions including

those pursuant to Rule 12, Rule 55 and Rule 56." See also Koch v. Etna Township, 5th

Dist. Licking Nos. CA-3643 and CA-3644, 1991 WL 148092 (July 18, 1991) ("Civ.R. 52

and Civ.R. 56 are incompatible rules and to apply one necessarily excludes the other").

      {¶7}   During oral argument, appellant's counsel conceded that Civ.R. 52 does

not apply to rulings for summary judgment under Civ.R. 56.
Morgan County, Case No. 15 AP 0001                                            3


      {¶8}   The sole assignment of error is denied.

      {¶9}   The judgment of the Court of Common Pleas of Morgan County, Ohio is

hereby affirmed.

By Farmer, J.

Gwin, P.J. and

Delaney, J. concur.




SGF/sg 807